Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/26/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 9-12, 14-15 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. “Optical Flow based Lip Reading using Non Rectangular ROI and Head Motion Reduction” from IDS in view of Senatore et al. “Design and implementation of a particle image velocimetry method for analysis of running gear–soil interaction” from IDS and further in view of Hay US 2016/0217588 from IDS.

Shiraishi discloses:
1. A method for vibration monitoring of an object (12) (see the summary; monitoring the Lip movement), wherein by means of a video camera (14), video data of at least one region of the object is acquired in the form of frames (implicit in Section IV.A. Dataset); pixel speeds are determined for each frame the video data (Section II1.B Optical flow-based feature); a single frame is established from the video data (the Single frame in Fig. 2 (a)); a depiction threshold for the determined pixel kinetic energies is established (Section II1.B, last paragraph, "... the magnitude of the optical flow is below a certain threshold"); no depiction of the kinetic energy occurs (Fig. 2 (a), section II1.B, last paragraph, "Moreover, a no-drawn pixel ...").
While Shiraishi is silent about a depiction is output in which the single frame is superimposed with a depiction of the distribution of the determined pixel kinetic energies, however Shiraishi does teach superimposing/overlaying information about the optical flow showing the direction parts move from one frame to the next (Figs. 2 and 5) Therefore, it would have been obvious to a person having 
Shiraishi does not explicitly disclose the following however Senatore teaches a pixel kinetic energy is determined for each pixel from the determined pixel speeds of the frames (Fig. 5. A snapshot of a 30% slip test (Std High Load). Nominal vertical load is 100 N and wheel angular velocity 17 deg/s. From top-left-clockwise: velocity vectors, u-velocity (horizontal component of velocity vector, negative is left), v-velocity (vertical component of velocity vector, negative is up), and velocity magnitude.) and a threshold and wherein, for pixels whose determined kinetic energy lies below the depiction threshold, no depiction of the kinetic energy occurs (A.3. Velocity field post-processing equations A.6 and surrounding paragraphs: Local filters are primarily based on relative differences between surrounding vectors, rather than absolute values. A local filter calculates the mean and standard deviation of the velocity for a selected kernel size around each vector. If the velocity exceeds certain thresholds, the vector is rejected.
Thresholds are defined by the mean velocity plus or minus a number of standard deviations. Such a filter typically operates on the u and v velocity components separately:
umax=umean+kustd
umin=umean−kustd
vmax=vmean+kvstd
vmin=vmean−kvstd. (A.6)
The effect of local filter settings on PIV performance was investigated for the synthetically deformed images. Three different kernel sizes (3 × 3, 5 × 5, and 7 × 7 pixels) were tested with thresholds ranging from 1–10 standard deviations.)


Shiraishi does not explicitly disclose the following however Hay teaches pixel speed determined for the pixel from each of the at least three frames (Fig. 3: summing the differenced frames for a certain pixel; also figs. 11-17)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to providing a video-based tool for determining periodic motions in an object without the need for edge visualization or other specific feature analysis; providing a non-contact vibration analysis system for machinery; providing a non-contact tool for characterizing respiration, heart rate, or other vital signs; providing a stand-off structural analysis tool that can easily locate, characterize, and visualize the movement of individual components in a large structure; and, providing a generic tool to derive periodic data from a video stream or similar data file, whether or not the video data are ever rendered or visually displayed on a monitor (Hay 0012).

3. The method according to claim 1, 
Shiraishi does not explicitly disclose the following however Senatore teaches further characterized in that the depiction threshold depends on a mean value of the pixel kinetic energies and the standard deviation of the pixel kinetic energies. (2.2 2 full paragraphs before table 1: “A local filter calculates the mean and standard deviation of the velocity for a selected kernel size around each vector. If the velocity exceeds certain thresholds, the vector is rejected”)


4. The method according to claim 3, 
Shiraishi does not explicitly disclose the following however Senatore teaches further characterized in that the depiction threshold lies between the mean value of the pixel kinetic energies and the mean value of the pixel kinetic energies plus 3 times the standard deviation of the pixel kinetic energies. (A.3. Velocity field post-processing equations A.6 and surrounding paragraphs: Thresholds are defined by the mean velocity plus or minus a number of standard deviations. Such a filter typically operates on the u and v velocity components separately:
umax=umean+kustd
umin=umean−kustd
vmax=vmean+kvstd
vmin=vmean−kvstd. (A.6)
The effect of local filter settings on PIV performance was investigated for the synthetically deformed images. Three different kernel sizes (3 × 3, 5 × 5, and 7 × 7 pixels) were tested with thresholds ranging from 1–10 standard deviations.)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to let knowledgeable users adjust settings to help see desired information (Senatore 2.2)


(Section II1.B, 2nd paragraph,"Gaussian filter is applied to reduce pixel noise").

6. The method according to claim 1, further characterized in that, in the determination of the pixel speeds, the optical flow is determined for each pixel (Section III: B Optical flow-based feature).

9. The method according to claim 1, 
Shiraishi does not explicitly disclose the following however Senatore teaches further characterized in that the pixel kinetic energy is calculated separately for at least two different, in particular orthogonal, directions, wherein the pixel kinetic energy is depicted separately for the different directions and/or is depicted as a total pixel kinetic energy by addition of the pixel kinetic energy for the different directions (Fig. 5).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to let knowledgeable users adjust settings to help see desired information (Senatore 2.2)
Shiraishi does not explicitly disclose the following however Hay teaches vibration directions (Fig. 3: summing the differenced frames for a certain pixel; also figs. 10-17; 0131: FIG. 10 is an intensity change that is indicative of periodic motion from the bridge vibrating; 0134: FIG. 11 shows the original image frame of a paper square with a plus sign, attached to a speaker vibrating periodically. The arrow in FIG. 11 shows the motion of the paper relative to the frame imaged by the camera)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to providing a video-based tool for determining 

10. The method according to claim 1, further characterized in that the determined pixel kinetic energy is converted to a speed unit as path/time (II. lip-motion velocity features (LMVFs); IV. Experiments A. Dataset: the frame rate is 29.97 fps).
Shiraishi does not explicitly disclose the following however Senatore teaches physical speed. (2.1 last paragraph: tying the testing to the physical characteristics of the object; 1. Introduction: Particle image velocimetry (PIV) describes an experimental method, based on image cross-correlation techniques, used for the determination of flow velocity fields; 3. Validation and verification: Validation of the PIV algorithm performance was pursued on two sets of test data that were physically relevant to the running gear–soil interaction case; Fig. 10, labeling of the axes, and Section 5.3)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to let knowledgeable users adjust settings to help see desired information (Senatore 2.2)

11. The method according to claim 10, 
Shiraishi does not explicitly disclose the following however Senatore teaches further characterized in that, in the conversion of the determined pixel kinetic energy to a physical speed unit, a  (2.1 last paragraph: tying the testing to the physical characteristics of the object; 1. Introduction: Particle image velocimetry (PIV) describes an experimental method, based on image cross-correlation techniques, used for the determination of flow velocity fields; 3. Validation and verification: Validation of the PIV algorithm performance was pursued on two sets of test data that were physically relevant to the running gear–soil interaction case; Fig. 10, labeling of the axes, and Section 5.3)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to let knowledgeable users adjust settings to help see desired information (Senatore 2.2)


12. The method according to claim 10, 
Shiraishi does not explicitly disclose the following however Senatore teaches further characterized in that, in the conversion of the determined pixel kinetic energy to a physical speed unit, the object width of an element depicted in the video frames is determined and, furthermore, the focal length of the lens (15) of the video camera (14) and the physical dimension of a pixel of the sensor (17) of the video camera are taken into consideration, in order to determine a physical dimension of the element and to compare it to the pixel extent of the element in the video frames. (2.1 last paragraph: tying the testing to the physical characteristics of the object; 1. Introduction: Particle image velocimetry (PIV) describes an experimental method, based on image cross-correlation techniques, used for the determination of flow velocity fields; 3. Validation and verification: Validation of the PIV algorithm performance was pursued on two sets of test data that were physically relevant to the running gear–soil interaction case; Fig. 10, labeling of the axes, and Section 5.3)


14. The method according to claim 1, further characterized in that the pixel kinetic energies are depicted in a color-coded manner, wherein certain color grades are assigned to certain ranges of the values of the pixel kinetic energies (Figs. 2 and 5).

15. is rejected similarly to claim 1. And additionally has A system for vibration monitoring of an object, comprising: a video camera (III. B. first paragraph: Optical flow is a well-known method to estimate the motion of image objects between two consecutive frames caused by the movement of the object or camera) a data processing unit as well as an output unit (Figs. 1-5 have images of faces post processing)

18. The method according to claim 1, 
Shiraishi does not explicitly disclose the following however Senatore teaches wherein the depiction threshold is established manually or as a function of at least one key index of the pixel kinetic energies. (PG 323. A.3. second pg. Global filters commonly employ a simple thresholding method, with the threshold value selected by an operator possessing empirical or theoretical domain knowledge. If elements of the velocity field exceed the threshold, this element is removed from the results)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to let knowledgeable users adjust settings to help see desired information (Senatore 2.2)

7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. “Optical Flow based Lip Reading using Non Rectangular ROI and Head Motion Reduction” from IDS in view of Senatore et al. “Design and implementation of a particle image velocimetry method for analysis of running gear–soil interaction” from IDS and Hay and  further in view of Chen et al. US 2017/0221216 from IDS
7. The method according to claim 6, 
Shiraishi does not explicitly disclose the following however Chen teaches further characterized in that the optical flow is determined by means of a Lucas-Kanade method (0076: Determining the motion of an object at object locations where it is ambiguous is an open problem in computer vision known as dense optical flow. Dense optical flow has been described, for example…Lucas, B. D. and Kanade, T., An Iterative Image Registration Technique with an Application to Stereo Vision…).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to determine the motion of an object at object locations where it is ambiguous is an open problem in computer vision known as dense optical flow (Chen 0076)

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. “Optical Flow based Lip Reading using Non Rectangular ROI and Head Motion Reduction” from IDS in view of Senatore et al. “Design and implementation of a particle image velocimetry method for analysis of running gear–soil interaction” from IDS and Hay and further in view of Yeh et al. US 8136913
8. The method according to claim 1,
Shiraishi does not explicitly disclose the following however Yeh teaches further characterized in that the pixel kinetic energy is calculated for each pixel as a root mean square of the pixel speed, (4:60+ - 5:40 -  root-mean-square (RMS)).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to Differential measurements are more precise than absolute distance measurements, as they limit the effect of environmental, electro-optical, mechanical, thermal, or other factors, which vary in location or time (Yeh 4:60+ - 5:40)
Shiraishi does not explicitly disclose the following however Hay teaches pixel speed determined for the pixel from each of the at least three frames (Fig. 3: summing the differenced frames for a certain pixel; also figs. 11-17)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to providing a video-based tool for determining periodic motions in an object without the need for edge visualization or other specific feature analysis; providing a non-contact vibration analysis system for machinery; providing a non-contact tool for characterizing respiration, heart rate, or other vital signs; providing a stand-off structural analysis tool that can easily locate, characterize, and visualize the movement of individual components in a large structure; and, providing a generic tool to derive periodic data from a video stream or similar data file, whether or not the video data are ever rendered or visually displayed on a monitor (Hay 0012).


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. “Optical Flow based Lip Reading using Non Rectangular ROI and Head Motion Reduction” from IDS in view of Senatore et al. “Design and implementation of a particle image velocimetry method for analysis of running gear–soil interaction” from IDS and Hay and further in view of Begin US 9324141
13. The method according to claim 1,
(2:55 - 3:2 - Suitable averaging techniques for performing the moving average include, but are not limited to, computing the median, mode, arithmetic mean, geometric mean, harmonic mean, quadratic mean, also known as root mean square, and any weighted means of each data set within the sliding window).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to use an averaging technique from an known list that deals with pixel noise (Begin 2:55 - 3:2)

Claim 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. “Optical Flow based Lip Reading using Non Rectangular ROI and Head Motion Reduction” from IDS in view of Senatore et al. “Design and implementation of a particle image velocimetry method for analysis of running gear–soil interaction” from IDS and Hay and further in view of Helbo Nygaard US 2018/0189962
16. The method according to claim 5, 
Shiraishi does not explicitly disclose the following however Helbo Nygaard teaches wherein the video data is reduced by use of convolution matrices. (0049: The pictures of the video sequence are then reduced in the pixel resolution by way of applying the Gaussian pyramid or the Gaussian-Laplacian pyramid, and a band-pass filtering of the video sequence, thus of all individual pictures is further effected, in order to achieve a further data reduction, in particular in order to eliminate the frequency regions which are of no interest here.).



17. The method according to claim 5, 
Shiraishi does not explicitly disclose the following however Helbo Nygaard teaches wherein the video data is reduced by use of a Gaussian pyramid. (0049: The pictures of the video sequence are then reduced in the pixel resolution by way of applying the Gaussian pyramid or the Gaussian-Laplacian pyramid, and a band-pass filtering of the video sequence, thus of all individual pictures is further effected, in order to achieve a further data reduction, in particular in order to eliminate the frequency regions which are of no interest here.).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order achieve a further data reduction (Helbo Nygaard 0049)


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W BECKER whose telephone number is (571)270-7301.  The examiner can normally be reached on flexible usually 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W BECKER/               Examiner, Art Unit 2483